Case: 14-14446   Date Filed: 06/03/2015   Page: 1 of 10


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14446
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:05-cr-00046-SDM-TBS-1



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

versus

KYLE E. MCCLAMMA,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 3, 2015)

Before JORDAN, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-14446     Date Filed: 06/03/2015   Page: 2 of 10


      Kyle E. McClamma, proceeding pro se, appeals the district court’s denial of

his 2014 motion to modify the conditions of his supervised release, filed pursuant

to 18 U.S.C. § 3583(e)(2). Mr. McClamma argues that the district court abused its

discretion because it did not consider the factors listed in 18 U.S.C. § 3553(a), and

arbitrarily allowed him to have unsupervised contact with one of his daughters

while requiring supervised contact with another.          He also argues that the

supervised contact restriction is substantively unreasonable and unconstitutional.

After careful review of the record and the parties’ briefs, we affirm.

                                          I

      In January of 2006, Mr. McClamma pled guilty to possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). Prior to

sentencing, the district court required him to avoid contact with children unless an

adult was present. The district court, however, excepted from this condition of Mr.

McClamma’s presentence release his “own newborn child.”

      In September of 2006, the district court sentenced Mr. McClamma to 36

months’ imprisonment, followed by a lifetime term of supervised release. One of

the conditions of Mr. McClamma’s supervised release was that he would “have no

direct contact with minors (under the age of 18) without the written approval of the

probation officer . . . .” The district court did not include a written exception




                                          2
              Case: 14-14446    Date Filed: 06/03/2015    Page: 3 of 10


regarding his daughter. Mr. McClamma did not appeal and served his sentence in

prison. Mr. McClamma began his term of supervised release on April 29, 2009.

      In 2010, Mr. McClamma sought an order from the district court to clarify

that the terms of his supervised release permitted unsupervised contact with his

daughter, or in the alternative, allowed his parents to serve as supervisors when he

had contact with her. Following a hearing in January of 2011, Mr. McClamma and

the government agreed to modify the terms of supervised release to allow Mr.

McClamma to have contact with his daughter when he was supervised by an

approved third-party supervisor and according to a safety plan. Based on the

parties’ agreement, the district court granted Mr. McClamma’s motion in part.

      In January of 2012, Mr. McClamma filed a motion under 28 U.S.C. § 2255

contesting the terms of his supervised release. He argued that (1) the district court

violated his constitutional rights as a parent by restricting his interaction with his

daughter when such interaction was not reasonably related to his crime of

possession of child pornography, (2) the special condition restricting his right to

have unsupervised contact with his daughter violated his due process rights

because it was not specifically imposed at sentencing by the district court, and (3)

his due process rights were violated because the special condition restricting his

right to have unsupervised contact with his daughter was in conflict with the terms

of his plea agreement. The district court has not yet ruled on this motion.


                                          3
                Case: 14-14446   Date Filed: 06/03/2015   Page: 4 of 10


      In December of 2012, Mr. McClamma filed a motion for early termination

of his supervised release, arguing that he was rehabilitated and that his plea

agreement originally provided for only three years of supervised release.

Following an evidentiary hearing, the district court denied Mr. McClamma’s

motion, based on the factors contained in 18 U.S.C. § 3553 and the interests of

justice. The district court’s written order stated that Mr. McClamma’s

      term of service under supervised release remains too brief, his routine
      and reliable compliance remains too uncertain, and his behavior
      remains too unaccountable and uneven to permit a disinterested
      observer to achieve the high level of comfort and confidence
      necessary to terminate supervised release, especially in the instance of
      a sex offender.

D.E. 72 at 3.

      Mr. McClamma appealed the district court’s denial of his motion, arguing in

relevant part that the court failed to consider the § 3553(a) factors, gave improper

weight to the probation officer’s opinions and the fact that Mr. McClamma had

passed only 3 of 8 polygraphs, that he had no notice that his presentence release

condition permitting unsupervised visitation with his daughter would not also

apply during his term of supervised release, and that the restriction prohibiting

unsupervised visits with his daughter was unjustly burdensome and punitive.

      In 2013, we affirmed the district court’s denial of Mr. McClamma’s motion

for early termination of supervised release. See United States v. McClamma, 548

F. App’x 598 (11th Cir. 2013). We held that the district court properly considered
                                          4
             Case: 14-14446     Date Filed: 06/03/2015   Page: 5 of 10


the § 3553(a) factors and did not abuse its discretion in reaching its ultimate

conclusion. We also ruled that one of Mr. McClamma’s arguments—that his

supervised release condition was substantively unreasonable—failed because it

was not raised before the district court and was untimely. See id. at 600.

      In August of 2014, Mr. McClamma filed the instant motion to modify the

terms of his supervised release under 18 U.S.C. § 3583(e)(2). He alleged that he

divorced in 2010, remarried in 2013, and that his new wife was pregnant. He

requested that the district court modify his supervised release conditions so that he

could have unsupervised visitation with both of his children as well as supervised

contact with other children.      The probation office recommended that Mr.

McClamma be allowed to have unsupervised contact with his soon-to-be-born

daughter but that the current restrictions regarding his older daughter remain in

place, given that Mr. McClamma’s ex-wife was not comfortable with unsupervised

contact and that Mr. McClamma had passed only 4 of 11 polygraph tests at the

time. The government supported the probation office’s recommendation.

      The district court granted Mr. McClamma’s motion in part, modifying the

terms of supervised release to allow unsupervised contact with his soon-to-be-born

daughter. The district court denied the remainder of the motion and confirmed that

Mr. McClamma was permitted only supervised contact with his older daughter.

Mr. McClamma moved for reconsideration, but the district court denied his


                                          5
               Case: 14-14446      Date Filed: 06/03/2015     Page: 6 of 10


motion, “direct[ing]” his “attention . . . to an earlier order[,] . . . especially” the part

where the court had ruled that a disinterested observer would not have “the high

level of comfort and confidence necessary to terminate [his] supervised release.”

The district court ruled that Mr. “McClamma’s life term of supervision is as

relaxed as the circumstances at this moment permit.”               Mr. McClamma now

appeals.

                                            II

       We review the denial of a motion to modify the conditions of supervised

release for abuse of discretion. See United States v. Serrapio, 754 F.3d 1312, 1318

(11th Cir. 2014) (reviewing modification of conditions of probation, under 18

U.S.C. § 3563, for an abuse of discretion). Under the abuse of discretion standard,

“[w]e will reverse only if we have a definite and firm conviction that the [district]

court committed a clear error of judgment in the conclusion it reached.” United

States v. Moran, 573 F.3d 1132, 1137 (11th Cir. 2009) (internal quotation marks

and citation omitted, and second alteration in original).

       In relevant part, § 3583(e)(2) permits a district court to modify the

conditions of a term of supervised release, after considering specified factors set

forth in § 3553(a).       The relevant § 3553(a) factors include the nature and

circumstances of the offense, the defendant’s history and characteristics,

deterrence, public protection, training and education, the applicable sentencing


                                             6
              Case: 14-14446      Date Filed: 06/03/2015   Page: 7 of 10


guideline range for the offense, and the need to avoid unwarranted sentencing

disparities. See § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7).

      Although the district court is required to consider each of the § 3553(a)

factors in determining a reasonable sentence, it is not required to state on the

record that it has explicitly considered, or to discuss, each factor. See United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005), abrogated on other grounds

by Rita v. United States, 551 U.S. 338 (2007). It is sufficient if the record shows

that the district court considered the § 3553(a) factors through its conduct, even if

the court failed to explicitly mention § 3553(a). See United States v. Dorman, 488

F.3d 936, 944 (11th Cir. 2007).

      Here, the district court did not abuse its discretion in denying Mr.

McClamma’s recent motion to modify his supervised release. The record indicates

that the district court properly considered the § 3553(a) factors when it decided in

2014 not to modify the terms of Mr. McClamma’s supervised release.

      When the district court denied Mr. McClamma early termination from his

supervised release in February of 2013, it explicitly considered many of the §

3553(a) factors. Part of the reason the district court denied Mr. McClamma’s early

termination motion was that the supervised release term to that point was “too

brief,” Mr. McClamma’s routine was “too uncertain,” and the behavior was “too

unaccountable and uneven.” We affirmed this denial in December of 2013 and


                                           7
              Case: 14-14446     Date Filed: 06/03/2015   Page: 8 of 10


held that the district court had “considered the entire record” and “expressly

referenced the § 3553(a) factors” in its order. McClamma, 548 F. App’x at 599.

      Less than one year later, Mr. McClamma filed the instant motion to modify

the terms of his supervised release, again seeking unsupervised contact with his

older daughter. Mr. McClamma also sought unsupervised contact with his younger

daughter (who was then about to be born), as well as supervised contact with any

other child. The record shows that, according to Mr. McClamma, the significantly

changed circumstances were that Mr. McClamma’s new wife was about to give

birth, and he had passed 4 of 11 polygraphs, as opposed to 3 of 8 during the district

court’s previous denial.       Mr. McClamma did not argue that any other

circumstances had changed with regard to his older daughter, and the probation

office indicated that Mr. McClamma’s ex-wife opposed any modification to his

supervised visitation restrictions.

      On this record, we cannot say that the district court abused its discretion by

continuing to enforce the condition of Mr. McClamma’s supervised release

requiring supervised visitation with his older daughter. The district court granted

Mr. McClamma’s motion in part by permitting unsupervised visitation with his

younger daughter, and when it denied Mr. McClamma’s motion for

reconsideration, it directed his attention to its earlier but relatively recent

conclusion that he needed to show more accountability and even behavior over a


                                          8
              Case: 14-14446     Date Filed: 06/03/2015     Page: 9 of 10


longer period of time. There is no evidence that the district court summarily

denied Mr. McClamma’s motion without considering the relevant § 3553(a)

factors. Any claim to the contrary fails.

                                            III

      Mr. McClamma also argues that his supervised release condition requiring

supervised contact with his older daughter is substantively unreasonable and

unconstitutional. These claims, however, fail for the same reason they failed

during his 2013 appeal from the district court’s denial of his motion for early

termination of his supervised release.

      As was the case during the 2013 appeal, Mr. McClamma failed to raise in

his current motion to modify his supervised release any arguments that his

supervised   release     condition   was     either   substantively   unreasonable   or

unconstitutional.   We noted in the 2013 appeal that such claims could be

reviewable through a § 3583(e)(2) motion, but Mr. McClamma still had an

obligation to make these arguments before the district court. See Access Now, Inc.

v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“This Court has

repeatedly held that an issue not raised in the district court and raised for the first

time in an appeal will not be considered by this court.”) (internal quotation marks

and citation omitted).




                                            9
             Case: 14-14446     Date Filed: 06/03/2015   Page: 10 of 10


      As we did before, we recognize that Mr. McClamma has a separate,

counseled, and still pending 28 U.S.C. § 2255 petition from January of 2012

challenging the constitutionality and substantive unreasonableness of this special

condition. But we cannot pass on these issues until the district court has had an

opportunity to rule on the petition.

                                         IV

      Accordingly, we affirm the district court’s denial of the motion to modify

the conditions of supervised release, and leave for another day Mr. McClamma’s

claims that the supervised contact condition with respect to his older daughter is

substantively unreasonable or unconstitutional.

      AFFIRMED.




                                         10